Citation Nr: 1423285	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-20 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a tailbone injury.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1946 to August 1948 and from October 1955 to September 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Atlanta, Georgia, from which the Veteran's appeal was certified.  

The Board has recharacterized the Veteran's service connection claim for a broken tailbone more broadly to include any residuals of a tailbone injury.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file.  In May 2014, the Veteran submitted a duplicative June 2012 medical letter and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In May 2014 testimony, the Veteran's representative contended that the issues of entitlement to service connection for a left hand disability and entitlement to service connection for a muscle facial injury were on appeal.  The Veteran, in May 2014 testimony, subsequently withdrew his claim for entitlement to service connection for a muscle facial injury.  However, the Board finds no evidence within the record that a muscle facial injury was previously claimed, much less on appeal, therefore, Board does not have jurisdiction over this issue.  The issue of entitlement to service connection for a left hand condition was denied in a May 2009 rating decision, among determinations for other issues.  The Veteran filed a timely notice of disagreement for the issues of entitlement to service connection for a left hand condition, a broken tailbone and traumatic brain injury with respect to the May 2009 rating decision.  A July 2012 rating decision granted the traumatic brain injury claim, thus this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  A statement of the case was issued in July 2012 for the two remaining issues (entitlement to service connection for a left hand condition and for a broken tailbone).  In the VA Form 9, dated in August 2012, the Veteran clearly indicated he was only appealing the issue of entitlement to a broken tailbone.  Specifically, Box 9B of the form was checked and "broken tailbone" was written below the checked box.  Furthermore, in Box 10, the Veteran only referenced his tailbone claim.  Based on the foregoing, the Board finds that a timely substantive appeal has not been filed for the claim of entitlement to service connection for a left hand disability, and the Board does not have jurisdiction over that issue.

However, there is evidence in the record to raise an informal claim of entitlement to TDIU due to service-connected disabilities.  Specifically, the Veteran meets the schedular requirements for TDIU based upon a September 2013 rating decision.  38 C.F.R. § 4.16(a) (2013).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability then at issue before the Board, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities, which were not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit.  Id.  In this case, an appeal has been completed only as to the issue of entitlement to service connection for residuals of a tailbone injury, thus the Board lacks jurisdiction over the TDIU claim and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement to service connection for residuals of a tailbone injury.  A June 2012 letter from Dr. J. G. reflects a diagnosis coccyx subluxation and indicates that the Veteran has a current disability.  Additionally, the Veteran stated, in May 2014 testimony and in a March 2009 statement, that the issue with his tailbone is related to service and specifically described that the injury was caused when he slid down a slide into a swimming pond during service.  However, he further testified that he did not report the injury because he was scheduled for a parachute jump the following day.  Here, given that there is evidence of an in-service injury, evidence that the Veteran has a diagnosis of coccyx subluxation, and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination.  In addition to clinical examination, a medical opinion should be provided as to whether the Veteran has residuals of a tailbone injury that are attributable to his active service.  See McLendon, 20 Vet. App. at 81.  

The Veteran stated, during May 2014 testimony, that he last received treatment from Dr. J. G. in June 2012.  However, the most recent treatment records from Dr. J. G. that are associated with the claims file are dated February 2009, although March 2009 and June 2012 letters are of record.  In May 2014 the Veteran also testified that he received treatment within the last year from Dr. R. W. and also referenced treatment from Dr. P. B.  Treatment records from Dr. R. W., most recently dated in August 2012, are associated with the claims, and a March 2012 record, from Dr. P. B., is associated with the claims file.  Thus, on remand, Veteran should be afforded another opportunity to submit copies of these identified records, from Dr. J. G., from February 2009 to the present, from Dr. R. W., from August 2012 to the present, from Dr. P. B., from March 2012 to the present, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain updated records of treatment from Dr. J. G., from February 2009 to the present, from Dr. R. W., from August 2012 to the present, from Dr. P. B., from March 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology for any residuals of a tailbone injury (to include coccyx subluxation), diagnosed during the pendency of the appeal or proximate to the claim.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should address the following:

With respect any residuals of a tailbone injury, present at any time during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  

In rendering the requested opinion, the Veteran's lay assertions as to incurrence of a tailbone injury in service, and experiencing residual symptoms since service, must be considered.  A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



